Title: To Thomas Jefferson from Larkin Smith, 3 September 1805
From: Smith, Larkin
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Charlottesville Septr. 3d. 1805
                  
                  In justification to my own feelings I cannot pass through your neighbourhood without paying to you that tribute of respect which you are so justly entitled to, from your preeminent services to your country. it was fully my intention to have done this in person, but returning from the upper country (where I have been in pursuit of health) in a very enfeebled state added to my anxiety to return to my family, I am precluded from doing myself that pleasure.
                  I left Mr. Eppes a few days ago at the warm springs in better health than when he arrived there. accept my sincere assurances of respect & Esteem, and my wishes for the preservation of your health and happiness. 
                  I am your Excellencies most Obt. Servant
                  
                     Larkin Smith 
                     
                  
               